DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 1/18/2022.

Election/Restrictions
Applicant’s election of Group II, claims 10-15, in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

This application is in condition for allowance except for the following formal matters: 
IN THE SPECIFICATION
	Re. Title: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
		The following title is suggested: --METHOD FOR USE WITH SUPERCONDUCTING DEVICES--.
Re. Abstract: The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

IN THE CLAIM
	Claim 10: The phrase “provides magnetic shielding” as recited in lines 2 and 3 appears to be --provides a magnetic shielding--.
		The phrase “the magnetic field in at least one location” as recited in line 6 appears to be --the magnetic field in the at least one location--.
		The phrase “the magnetic field in at least one location” as recited in line 17 appears to be --the magnetic field in the at least one location--.
		The phrase “the magnetic field in at least one location” as recited in lines 18 and 19 appears to be --the magnetic field in the at least one location--.
		The phrase “wherein at least one exit condition corresponds to the determination” as recited in lines 23 and 24 appears to be --wherein the at least one exit condition corresponds to the determination--.
	Claim 11: The phrase “the magnetically shielded environment has reached a minimum” as recited in lines 2 and 3 appears to be --the magnetically shielded environment has reached a minimum--.
		The phrase “the magnetic field in at least one location” as recited in lines 3 and 4 appears to be --the magnetic field in the at least one location--.
		The phrase “the magnetic field in at least one location” as recited in line 5 appears to be --the magnetic field in the at least one location--.

	Claim 13: The phrase “wherein causing a direct current to pass” as recited in lines 1 and 2 appears to be --wherein causing the direct current to pass--.
	Claim 14: The phrase “wherein causing a degaussing field to be to a first shield that provides magnetic shielding to an environment” as recited in lines 1 and 2 appears to be --wherein causing the degaussing field to be to the first shield that provides the magnetic shielding to the environment--.
	Claim 15: The phrase “wherein at least one exit condition corresponds” as recited in line 3 appears to be --wherein the at least one exit condition corresponds--.

Claims 10-15 are allowed.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729